Citation Nr: 1242733	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 2001 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination and opinion with respect to the issue of entitlement to PTSD was obtained in August 2006.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is not adequate, as the opinion does not appear to be predicated on a thorough review of the Veteran's clinical files, and importantly, relies on the Veteran's unverified self-reported history with regard to his stressors, which are inconsistent with his personnel records.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  The Veteran's DD 214 is negative for any combat; however, he contends that his battery was in four fire fights on the way to Baghdad, and that he was in combat (See July 2006 mental health note). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.  The Board finds that the Veteran's claimed stressors are not consistent with the places, types, and circumstances of his service as noted in the record.  

An August 2006 VA examination report reflects that the Veteran reported that he was in the Kuwait from September 14, 2001 to April 20, 2002, was in Kuwait again in late 2002, was then sent to Iraq, and was again in Kuwait in October 2003.  He also alleges that he was in four fire fights on the way to Baghdad, that he was on patrol duty, that he was the driver of a vehicle that killed a child who had climbed onto the vehicle to get MREs, and that he shot a teenager who was coming down some stairs with an AK47.  He also reports that his best friend took the Veteran's patrol duty for him on the Veteran's birthday and was killed that night.  (He reported that he feels "real bad" about this.) 

The Veteran's DD 214 reflects service in Kuwait and Iraq from February 18, 2003 to July 1, 2003.  It is negative for any indication that he was in Kuwait and/or Iraq in 2001 or 2002 as he reported to the examiner.  In addition, it does not reflect that he was there in October 2003, as he reported to the examiner.  Finally, the Board notes that the Veteran's records reflect that his birthday is in August; thus, according to his DD 214, he was not in Kuwait or Iraq on any of his birthdays.  As he was not in Kuwait or Iraq on his birthday, his best friend could not have died taking over his guard duty on that date. 

The Board also notes that the Veteran's DD 214 is negative for any awards or medals indicative of combat (e.g. combat action badge, bronze star, Purple Heart) or of meritorious service.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was patriot missile operator/maintenance. 

The August 2006 VA examination report reflects that the Veteran's present psychiatric history began when he reported that he was not sleeping for 6-7 days, and could only sleep for 1.5 hours.  He sought treatment for his sleep disturbances, was referred to a PTSD clinic, and was placed on Halcion in approximately June 2006.  He reported a remission in his symptoms after he was prescribed Halcion.  
A July 2006 mental health individual note reflects that the Veteran's sleep problem began two to three years earlier.  In a July 2006 statement, the Veteran stated "I can't sleep. only sleeping 2-3 hrs a day when I'm not taking my meds."  June 2006 clinical records are not associated with the claims file, but may be useful to the Board in adjudicating the Veteran's claim.  

The Board finds it significant that prior to the Veteran's verified service in Kuwait and Iraq, he also had sleep disturbances.  It does not appear that the VA examiner considered this in rendering an opinion.  An October 2001 DA Form 5181 reflects that the Veteran sought treatment for trouble sleeping.  He reported that he had trouble sleeping for 13 days and stated "I haven't been able to sleep more than 45 min. to 2 hours [at] anytime."  I sleep for an hour than [sic] I'm up for an hour or so then I sleep maybe another hour during a night."  The assessment was "onset insomnia", not depression."  He was prescribed Trazadone.

In sum, it appears that the diagnosis of PTSD was based, in part, on the fact that the Veteran had insomnia subsequent to service in Kuwait and Iraq, without consideration that he had insomnia prior to deployment.  In addition, as noted above, it is based, in part, on unverified stressors which are inconsistent with the Veteran's official dates of service in Kuwait and Iraq.  

Finally, the Board notes that the Veteran, in his VA Form 9, stated that he has "letters from his deployment."  However, no such letters are associated with the claims file and the Board is unsure if they are pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  a.) Request the appellant to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment/sleep treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified records, for each provider identified, to include in June 2006 when he was prescribed Halcion.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, not already associated with the claims file.  

b.) Inform the Veteran that his official dates of service in Kuwait and Iraq are from February 18, 2003 to July 1, 2003.  Further inform the Veteran that if he was in Kuwait and/or Iraq at any other time, he should provide VA with the dates of such service, his unit(s) of assignment, and any orders or official documents verifying such. 

c.)  Inform the Veteran that he should submit any letters he has which support his claim, as he alleged in his VA Form 9.

2.  Attempt to obtain a complete copy of the Veteran's service personnel record, and associate it with the claims file.  

3.  Thereafter, attempt to verify the circumstances of the Veteran's service, such as by reviewing tactical operations center (TOC) reports, operation reports, after action reports, unit histories, and/or claims reports for D battery, 3/2 ADA for March 31, 2003; and E battery 6/52 ADA for May 1 to June 30, 2003, and for any other time which the Veteran served in Kuwait and/or Iraq as noted in his service personnel records, or other official documents.  

4.  Thereafter, schedule the Veteran for another VA examination.  The VA examiner should consider the entire claims file and the examination report should reflect such consideration.  The examiner should provide an opinion as to whether it is as likely as not (50 percent or more) that the Veteran has an acquired psychiatric disability causally related to active service.  

5.  Thereafter, after undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability (to include PTSD).  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


